Exhibit 10.4

THE EXERCISE OF THIS WARRANT HAS NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE. THIS WARRANT MAY
ONLY BE EXERCISED PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND APPLICABLE
SECURITIES LAWS. AS A CONDITION PRECEDENT TO THE EXERCISE OF THIS WARRANT, THE
COMPANY MAY REQUIRE SUCH CERTIFICATES AND OPINIONS OF COUNSEL AS IT REASONABLY
DEEMS NECESSARY FROM THE PERSON EXERCISING THIS WARRANT TO ESTABLISH THE
EXISTENCE OF SUCH EXEMPTIONS.


NEITHER THIS SECURITY NOR THE SECURITY INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT, AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.




COMMON STOCK PURCHASE WARRANT


To Purchase [XXXXX]*  Shares of Common Stock of
 
THE TUBE MEDIA CORP.
 

No. 2006-3 
Date: March 22, 2006

 
THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, Sinclair Television Group, Inc., a Maryland corporation (the
“Holder”), is entitled, upon the terms and subject to the limitations on
exercise and the conditions hereinafter set forth, at any time on or after the
date hereof (the “Initial Exercise Date”) and on or prior to the close of
business on the tenth anniversary of the issuance of the Initial Exercise Date
(the “Termination Date”), but not thereafter, to subscribe for and purchase from
The Tube Media Corp., a Delaware corporation (the “Company”), [XXXXX]* shares
(the “Warrant Shares”) of Common Stock, par value $2.25 per share, of the
Company (the “Common Stock”). The purchase price of one share of Common Stock
under this Warrant shall be equal to the Exercise Price, as defined in Section
2(b).


Section 1.    Definitions. In addition to the terms defined elsewhere in this
Warrant, the following terms have the meanings indicated in this Section 1.
 

--------------------------------------------------------------------------------

* Filed under an application for confidential treatment.
1

--------------------------------------------------------------------------------


 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
 
“Charter Affiliation Agreement” means the Affiliation Agreement entered into
between the Holder and the Company on even date herewith.
 
“Holder” shall mean the Person in whose name the Warrant set forth herein is
registered on the books of the Company maintained for such purpose.


“Original Issue Date” shall mean the date on which the Original Warrants were
issued, as set forth on the cover page of this Warrant.


“Original Warrants” shall mean the Warrants originally issued by the Company on
the Original Issue Date to Holder, including this Warrant, pursuant to the
letter agreement dated March 20, 2006.


“Outstanding” shall mean, when used with reference to Common Stock, at any date
as of which the number of shares thereof is to be determined, all issued shares
of Common Stock, except shares then owned or held by or for the account of the
Company or any Subsidiary thereof, and shall include all shares issuable in
respect of outstanding scrip or any certificates representing fractional
interests in shares of Common Stock.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Trading Day” means a day during which trading in securities generally occurs on
the Trading Market in which the Common Stock is then listed or traded.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the OTC Bulletin
Board, the Nasdaq SmallCap Market, the American Stock Exchange, the New York
Stock Exchange or the Nasdaq National Market.
 
“Transfer” shall mean any disposition of any Warrant or Warrant Shares or of any
interest in either thereof, which would constitute a “sale” thereof within the
meaning of the Securities Act.
 
“Warrants” shall mean the Original Warrants and all warrants issued upon
transfer, division or combination of, or in substitution for, such Original
Warrants or any other such Warrant. All Warrants shall at all times be identical
as to terms and conditions and date, except as to the number of shares of Common
Stock for which they may be exercised.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
2

--------------------------------------------------------------------------------


 
Section 2.    Exercise.
 
(a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made at any time or times on or after the Initial Exercise Date
and on or before the Termination Date by delivery to the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of such Holder appearing on the books of the
Company) of: (i) the Notice of Exercise Form annexed hereto duly completed and
executed; (ii) the aggregate Exercise Price of the shares thereby purchased by
wire transfer of immediately available United States funds or cashier’s check
drawn on a United States bank; (iii) the surrender of this Warrant; and (iv)
payment of all taxes required to be paid by the Holder, if any, pursuant to
Section 2(e)(vi); and (iv) the receipt of such certificates and other documents
as reasonably may be required by the Company to determine that the exercise
complies with applicable securities laws. The Trading Day on which the last of
the foregoing deliveries is received by the Company is referred to as the
“Exercise Date”; provided, however, that if the last of such deliveries is
received after the close of trading on the Trading Market for the Common Stock,
the Exercise Date shall be deemed to be the next Trading Day. This Warrant shall
be deemed to have been exercised, the Warrant Shares shall be deemed to have
been issued, and the Holder or any other person so designated to be named
therein as the holder of the Warrant Shares shall be deemed to have become a
holder of record of such shares for all purposes, as of the Exercise Date.
 
(b) Exercise Price. The exercise price for each Warrant Share issuable under
this Warrant shall be $2.25 per share, subject to adjustment hereunder (the
“Exercise Price”).
 
(c) Payment of Exercise Price: The Holder shall pay the aggregate Exercise Price
by wire transfer of immediately available United States funds or cashier’s check
drawn on a United States bank.
 
(d) Mechanics of Exercise.
 
3

--------------------------------------------------------------------------------


 
i.        Authorization of Warrant Shares. The Company covenants that all
Warrant Shares which may be issued upon the exercise of the purchase rights
represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
with such issue). The Company covenants that during the period the Warrant is
outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant. The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant. The Company will take all
such reasonable action as may be necessary to assure that such Warrant Shares
may be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of the Trading Market upon which the Common
Stock may be listed.
 
ii.        Delivery of Certificates Upon Exercise. Certificates for shares
purchased hereunder shall be transmitted by the transfer agent of the Company to
the Holder (A) by crediting the account of the Holder’s prime broker with the
Depository Trust Company through its Deposit Withdrawal Agent Commission
(“DWAC”) system, provided that (I) the Company is a participant in such system
and (II) the DWAC system provides an adequate method of protecting against the
transfer of the Warrant Shares in violation of the restrictions on transfer set
forth herein, and (B) otherwise by depositing the certificate(s) representing
the Warrant Shares with a nationally recognized overnight courier for delivery
to the address specified by the Holder in the Notice of Exercise on the next
Trading Day, in either event within 3 Trading Days of the Exercise Date
(“Warrant Share Delivery Date”).
 
iii.        Delivery of New Warrants Upon Exercise. If this Warrant shall have
been exercised in part, the Company shall, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.
 
iv.        No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Exercise Price.
 
v.        Charges, Taxes and Expenses. Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.
 
4

--------------------------------------------------------------------------------


 
vi.        Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.
 
    (f)  Compliance With Securities Laws. By acquiring this Warrant from Company
on the date hereof, the Holder agrees, acknowledges, covenants, represents and
warrants as follows:
 
(i) This Warrant and the shares of Common Stock issuable upon exercise hereof
have not been registered under the Securities Act, or qualified or registered
under any state securities laws which may be applicable. Holder understands that
this Warrant and such shares of Common Stock have been and will be issued and
sold hereunder in transactions exempt from the registration or qualification
requirements of the Securities Act and applicable state securities laws and
Holder acknowledges that reliance on and the availability of said exemptions is
predicated in part on the accuracy of Holder's representations and warranties
herein.
 
(ii) Holder represents and warrants that it is acquiring this Warrant for its
own account, for purposes of investment, and not with a view to, or for sale in
connection with, any distribution thereof within the meaning of the Securities
Act and the rules and regulations promulgated thereunder. Holder represents,
warrants and agrees that it will not sell, exercise, transfer or otherwise
dispose of this Warrant (or any interest therein) or any of the Common Stock
purchasable upon exercise hereof, except pursuant to (i) an effective
registration statement under the Securities Act and applicable state securities
laws or (ii) an opinion of counsel, satisfactory to Company, that an exemption
from registration under the Securities Act and such laws is available. Holder
understands that Company will be relying upon the truth and accuracy of the
representations and warranties contained in this section in issuing this Warrant
and such Common Stock without first registering the issuance thereof under the
Securities Act or qualifying or registering the issuance thereof under any state
securities laws that may be applicable.
 
(iii) Holder acknowledges that there is not a liquid public market for the
Warrant, although there currently is a public trading market for the Common
Stock, and there can be no assurance that any such market will be developed, and
there can be no assurance that Holder will be able to liquidate its investment
in Company. Holder represents and warrants that it is familiar with and
understands the terms and conditions of Rule 144 promulgated under the
Securities Act.
 
5

--------------------------------------------------------------------------------


 
(iv) Holder represents and warrants to Company that (x) it is an accredited
investor as defined in Regulation D of the Rules and Regulations of the
Securities and Exchange Commission; (y) it has such knowledge and experience in
financial and business matters as is necessary to enable it to evaluate the
merits and risks of any investments in Company and is not utilizing any other
person to be a purchaser representative in connection with evaluation of such
merits and risks; and (z) it has no need for liquidity in an investment in
Company and is able to bear the risk of that investment for an indefinite period
and to afford a complete loss thereof.
 
(v) Holder represents and warrants that it has had access to, and has been
furnished with, all of the information it has requested from Company and has had
an opportunity to review the books and records of Company and to discuss with
management and members of the board of directors of Company the business and
financial affairs of Company.
 
(vi) Holder agrees that at the time of each exercise of this Warrant, unless the
issuance of shares of Common Stock issuable thereupon is pursuant to an
effective registration statement under the Securities Act, Holder will provide
Company with a letter embodying the representations and warranties set forth in
subsections (i) through (v), in form and substance satisfactory to Company, and
agrees that the certificate(s) representing any shares issued to it upon any
exercise of this Warrant may bear such restrictive legend as Company may deem
necessary to reflect the restricted status of such shares under the Securities
Act unless Company shall have received from Holder an opinion of counsel to
Holder, reasonably satisfactory in form and substance to Company, that such
restrictive legend is not required.
 
Section 3.     Certain Adjustments.
 
(a)    Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (A) pays a stock dividend or otherwise makes a
distribution on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Warrant or any other option, warrant or other right to acquire
the Common Stock), (B) subdivides outstanding shares of Common Stock into a
larger number of shares (including by way of a stock split), or (C) combines
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding before such event and of which the denominator shall be
the number of shares of Common Stock outstanding after such event. Any
adjustment made pursuant to this Section 3(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision or combination.
 
6

--------------------------------------------------------------------------------


 
(b)    Adjustment of Number of Shares. Upon each adjustment in the Exercise
Price pursuant to Section 3(a), the number of shares of Common Stock issuable
upon exercise hereof shall be adjusted, rounded up to the nearest whole share,
to the product obtained by multiplying such number of shares purchasable
immediately prior to such adjustment in the Exercise Price by a fraction, the
numerator of which shall be the Exercise Price immediately prior to such
adjustment and the denominator of which shall be the Exercise Price immediately
thereafter.
 
(c)    Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. The number
of shares of Common Stock outstanding at any given time shall not includes
shares of Common Stock owned or held by or for the account of the Company as
treasury shares.
 
(d)    Failure to Effect Event Requiring Adjustment. If any event requiring an
adjustment in the Exercise Price and the number of Warrant shares issuable
hereunder is not paid or made, then the Exercise Price and number of shares
issuable upon exercise of this Warrant shall again be adjusted to be the
Exercise Price and number of shares which would then be in effect if such
adjustment had not been made for such.
 
(e)    Notice to Holders. Whenever the Exercise Price is adjusted pursuant to
Section 3(a), the Company shall promptly mail to each Holder a notice setting
forth the Exercise Price after such adjustment and setting forth a brief
statement of the facts requiring such adjustment.
 
(f)     Organic Change. Any recapitalization, reorganization, reclassification,
consolidation or merger to which the Company is a party, or sale of all or
substantially all of the Company’s assets to another Person or other transaction
that is effected in such a way that holders of Common Stock are entitled to
receive (either directly or upon subsequent liquidation) stock, securities or
assets with respect to or in exchange for Common Stock is referred to herein as
an “Organic Change.” Prior to the consummation of any Organic Change, the
Company will make appropriate provision to ensure that the Holder will
thereafter have the right to acquire and receive, upon exercise of this Warrant,
in lieu of or addition to (as the case may be) the Warrant Shares immediately
theretofore acquirable and receivable upon the exercise of such holder’s
Warrant, such stock, securities or assets as may be issued or payable with
respect to or in exchange for the number of Warrant Shares immediately
theretofore acquirable and receivable upon exercise of the Holder’s Warrant had
such Organic Change not taken place. In any such case, the Company will make
appropriate provision with respect to the Holder’s rights and interests to
ensure that the provisions of this Section 3(f) hereof will thereafter be
applicable to the Warrant. The Company will not effect any such Organic Change,
unless prior to the consummation thereof, the successor entity (if other than
the Company) resulting from consolidation or merger or the corporation
purchasing such assets assumes by written instrument, the obligation to deliver
to the Holder such stock, securities or assets as, in accordance with the
foregoing provisions, Holder may be entitled to acquire. The Company will give
written notice to the Holder at least 20 days prior to the date on which the
Company closes its books or takes a record for determining rights to vote with
respect to any Organic Change, dissolution or liquidation. The Company will also
give written notice to the Holder at least 20 days prior to the date on which
any Organic Change, dissolution or liquidation will take place.
 
7

--------------------------------------------------------------------------------


 
Section 4.    Transfer of Warrant.
 
(a)    Transferability. Subject to compliance with any applicable securities
laws and the conditions set forth in Sections 4(d) and 5(a) hereof and to the
provisions of Section 4.1 of the Purchase Agreement, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
at the principal office of the Company, together with a written assignment of
this Warrant substantially in the form attached hereto duly executed by the
Holder or its agent or attorney and funds sufficient to pay any transfer taxes
payable upon the making of such transfer. Upon such surrender and, if required,
such payment, the Company shall execute and deliver a new Warrant or Warrants in
the name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued.
 
(b)    New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
 
(c)    Warrant Register. The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.
 
(d)    Transfer Restrictions. If, at the time of the surrender of this Warrant
in connection with any transfer of this Warrant, the transfer of this Warrant
shall not be registered pursuant to an effective registration statement under
the Securities Act and under applicable state securities or blue sky laws, the
Company may require, as a condition of allowing such transfer (i) that the
Holder or transferee of this Warrant, as the case may be, furnish to the Company
a written opinion of counsel (which opinion shall be in form, substance and
scope customary for opinions of counsel in comparable transactions) to the
effect that such transfer may be made without registration under the Securities
Act and under applicable state securities or blue sky laws, (ii) that the holder
or transferee execute and deliver to the Company an investment letter in form
and substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Regulation D promulgated under the
Securities Act.
 
(e)    Legend. The Warrant Shares issuable hereunder shall bear the following
legend:
 
8

--------------------------------------------------------------------------------


 
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION, OR THE SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.


 
Certificates evidencing the Warrant Shares shall not contain the legend set
forth above: (i) following any sale of such Warrant pursuant to an effective
registration statement under the Securities Act or pursuant to Rule 144, or (ii)
if such Warrant Shares are eligible for sale under Rule 144(k), provided that,
in each case, the Holder provides a copy of such certificates or confirmations
as the Company reasonably requests.
 
Section 5.    Miscellaneous.
 
(a)    Title to Warrant. The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose, in the name of the record
Holder hereof from time to time. The Company may deem and treat the registered
Holder of this Warrant as the absolute owner hereof for the purpose of any
exercise hereof or any notice to the Holder, and for all other purposes, absent
actual written notice to the contrary and compliance with the applicable
provisions concerning transfer of this Warrant.
 
(b)    No Rights as Shareholder Until Exercise. This Warrant does not entitle
the Holder to any voting rights or other rights as a shareholder of the Company
prior to the Exercise Date and then only with respect to the Warrant Shares to
be issued with respect threreto.
 
    (c)    Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
(d)    Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.
 
9

--------------------------------------------------------------------------------


 
(e)    Exchange of Warrant for Warrants of Different Denominations. This Warrant
is exchangeable, upon the surrender hereof by the Holder at the principal office
of the Company, for new Warrants of like tenor representing in the aggregate the
right to purchase the number of Warrant Shares then purchasable hereunder, and
each of such new Warrant will represent such portion of such rights as is
designated by the Purchaser at the time of such surrender. The date the Company
initially issued this Warrant will be deemed to be the warrant issue date for
such new Warrants regardless of the number of times new certificates
representing the unexplored and unexercised rights formerly represented by this
Warrant shall be issued.
 
(f)    Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.
 
(g)    Restrictions. The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered, will have restrictions
upon resale imposed by state and federal securities laws.
 
(h)    No waiver. No course of dealing or any delay or failure to exercise any
right hereunder on the part of Holder shall operate as a waiver of such right or
otherwise prejudice Holder’s rights, powers or remedies; provided, however, that
all rights hereunder shall terminate on the Termination Date.
 
(i)    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (I) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 4:00 p.m. (Eastern
Time) on a Trading Day, (II) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 4:00 p.m. (Eastern Time) on any Trading Day,
(III) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (IV) upon actual receipt by
the party to whom such notice is required to be given; provided, however, that
any exercise of the Warrant shall be effective in the manner provided in Section
2(a). The address for such notices and communications shall be (A) if to the
Holder of this Warrant, at the registered address of such Holder as set forth in
the Warrant register kept at the principal office of the Company or its Warrant
registrar, if any, or (b) if to the Company, to it at the address set forth on
the signature page hereto.
 
(j)    Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
10

--------------------------------------------------------------------------------


 
(k)    Remedies. Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.
 
(l)    Successors and Assigns. Subject to applicable securities laws and the
other restrictions on transfer set forth herein, this Warrant and the rights and
obligations evidenced hereby shall inure to the benefit of and be binding upon
the successors of the Company and the successors and permitted assigns of
Holder. The provisions of this Warrant are intended to be for the benefit of all
Holders from time to time of this Warrant and shall be enforceable by any such
Holder.
 
(m)   Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.
 
(n)    Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 
(o)    Tax Treatment. This Warrant is not intended to qualify as an incentive
stock option as defined in Section 422 of the Internal Revenue Code, as amended.
 
(p)    Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.
 


********************
11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.
 
Dated:  March 20, 2006
 
 
 
 
 
THE TUBE MEDIA CORP
 
 

 

 
 
By: 
 
 

--------------------------------------------------------------------------------

 
Name:
 
Title 
 
 

 
 

Address for Notice:
_____________________________________________
_____________________________________________
_____________________________________________
   

with a copy to (which shall not constitute notice) to:
Blank Rome LLP
1200 N. Federal Highway, Suite 417
Boca Raton, Florida 33432
Attention: Bruce C. Rosetto, Esquire
   

 
 


12

--------------------------------------------------------------------------------


 


NOTICE OF EXERCISE


TO: THE TUBE MEDIA CORP.


(1) The undersigned hereby elects to exercise this Warrant with respect to
________ Warrant Shares of the Company pursuant to the terms of the enclosed
Warrant, and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.
 
(2) Payment shall take the form of lawful money of the United States pursuant to
 
(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:
 
_______________________________
 
Note: If issued in the name of a Person other than the Holder, additional
documentation may be required by the Company as specified in the Warrant to
assure compliance with federal and state securities laws.


The Warrant Shares shall be delivered to the following:
_______________________________
_______________________________
_______________________________

(4) Accredited Investor; Investor Representation. The undersigned Holder is an
“accredited investor” as defined in Regulation D promulgated under the
Securities Act of 1933, as amended. The undersigned represents and warrants that
the shares of Common Stock to be issued upon exercise hereof are being acquired
solely for the account of the undersigned and not as a nominee for another
party, and for investment, and that the undersigned will not offer, sell or
otherwise dispose of any such shares of Common Stock except under circumstances
that will not result in a violation of the Securities Act of 1933, as amended,
or any applicable state securities laws.


(5) The undersigned had not previously sold, transferred or assigned this
Warrant.


Name of Holder:
________________________________________________________________________
Signature of Authorized Signatory of Holder:
________________________________________________________________________
Name of Authorized Signatory:
________________________________________________________________________
Title of Authorized Signatory:
________________________________________________________________________
Date: ________
 



--------------------------------------------------------------------------------




 
ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 


_______________________________________________ whose address is


_______________________________________________________________.






_______________________________________________________________


Dated: ______________, __________




Holder’s Signature:
         
Holder’s Address:
               

 
 
Medallion Signature Guarantee: ___________________________________________




NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
Additional documentation may be required by the Company as specified in the
Warrant to assure compliance with federal and state securities laws.
 

--------------------------------------------------------------------------------

